Citation Nr: 1545107	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1975 to August 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that additional evidence was associated with the record following issuance of the statement of the case in April 2014, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to a disability rating in excess of 10 percent for lumbar strain.  The Veteran was provided an examination in January 2014, nearly two years ago.  In his substantive appeal, the Veteran stated that his condition has worsened since that time.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2014.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Additionally, the United States Court of Appeals for Veterans Claims has held that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported to the January 2014 VA examiner that he is unemployed due, at least in part, to his service-connected lumbar strain, which limits his ability to stand, walk, and sit for extended periods and his ability to bend.  Furthermore, a February 2013 VA examiner opined that the Veteran is unable to work due, in part, to the lumbar strain.  Accordingly, the Board concludes that a claim for a TDIU has been raised by the record and is properly before the Board at this time as part and parcel of the claim for entitlement to a higher rating for the service-connected lumbar strain.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for initial adjudication.

In that regard, on remand the Veteran should be sent a notification letter as to the TDIU claim.  The letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate a claim for entitlement to a TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

The Board observes that the record does not reflect that the Veteran was provided notification of the factors relevant to the establishment of a higher disability rating and effective date prior to adjudication of his increased rating claim.  Therefore, the notification letter described above should also include information as to the type of evidence needed to substantiate the claim for entitlement to a disability rating in excess of 10 percent for lumbar strain, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The letter should additionally provide general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Finally, the January 2014 VA examination report contains the notation "pt is disabled by SS, unemployed."  The Board observes that this may be an indication that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, the record is unclear as to whether that is the case.  On remand, the RO should contact the Veteran to ascertain whether he has applied for and/or is in receipt of SSA disability benefits.  If the Veteran responds in the affirmative, the RO should request from the SSA all records related to the Veteran's disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to VA.  The notification letter should also include information as to the type of evidence needed to substantiate the claim for entitlement to an increased rating for lumbar strain, as well as general notice regarding how disability ratings and effective dates are assigned.

2.  Contact the Veteran to ask him whether he has applied for and/or is in receipt of SSA disability benefits.  If the Veteran responds in the affirmative, contact the SSA and request all records related to the Veteran's disability benefits.  Document all efforts to obtain the records.  Any negative response must be included in the claims file, and the Veteran must be notified accordingly.

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar strain.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected lumbar strain.

The examiner should report the range of motion for the lumbar spine.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss over time due to flare-ups of the service-connected lumbar strain.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner must specifically address the Veteran's reports of flare-ups in symptomatology in the record and upon examination, to include those at the February 2013 VA examination.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate, in degrees, any additional functional loss over time due to flare-ups, if feasible.  If a requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

The examiner must also offer an opinion as to whether it is at least as likely as not that the service-connected lumbar spine disability results in functional impairment that renders the Veteran unable to secure and maintain substantially gainful employment.  Rationale must be provided for the opinion proffered.  

The examiner must note that the record was reviewed.  

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  In so doing, consider whether referral to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

